July 7, 2021

VIA ECF
Honorable Laura Taylor Swain
United States District Court Judge
                                                            MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:    United States v. Mircea Constantinescu, et al.
       19-cr-651 (LTS)

Dear Judge Swain:

        This letter is submitted to request that the Court appoint Susan Thorn as associate counsel
for Mr. Constantinescu in the above case at a rate of $90/hour. This request is necessary because
of the voluminous amounts of discovery and to assist me as second chair should Mr.
Constantinescu decide to go to trial. Ms. Thorn is an experienced attorney who has been admitted
to the EDNY since 2015 and the SDNY since 2018. She has focused her career on immigration,
appearing frequently in federal immigration court. She is now Of Counsel to my firm and interested
in transitioning to criminal defense. I worked with her at a prior firm and have been consistently
impressed by both her dedication to her clients and her attention to detail. Ms. Thorn will be
invaluable in assisting me in reviewing and organizing the several terabytes of discovery and in
aiding me during trial, should Mr. Constantinescu decide to exercise his right to trial.

Respectfully Submitted,



Meredith S. Heller


 The foregoing request is granted. Ms. Susan Thorn is appointed as associate counsel for the reasons
 specified herein, for up to 150 hours of work. DE 748 resolved.
 SO ORDERED.
 7/8/2021
 /s/ Laura Taylor Swain, Chief USDJ
